PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re of Application
Patent No. 9,194,459
Issue Date: November 24, 2015
Application No. 13/843,678
Filed: March 15, 2013
Attorney Docket No. 608591.1A
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the request for refund filed September 14, 2021.  

The request for refund is GRANTED.

Applicant requests a refund of $125.00 paid in excess, in regards to the decision mailed August 23, 2021, stating that the period for paying the surcharge fee was closed and that the applicant can request a refund of the fee.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $125.00, was refunded by check/EFT on December 03, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231. 



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions